Citation Nr: 0127404	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and E.S.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for PTSD.  
The veteran has perfected an appeal of this determination.


REMAND

A review of the record reflects that the veteran has a 
current diagnosis of PTSD, as indicated by a VA psychiatric 
report, dated in February 1999.

The Board observes that the veteran provided statements and 
sworn testimony to the effect that he served as an air 
traffic controller aboard the USS KING during his period of 
active duty service.  Pertinent military records show that 
the veteran was in the United States Navy, from January 1983 
to January 1987, and served aboard the USS KING (DDG-41).  
His military occupational specialty was listed as an anti-
submarine air controller.  The service record does not 
reflect any awards or decoration indicating combat status.  

Additional statements indicate that the veteran detailed 
incidents on board the USS KING that included his ship being 
involved in the Libya bombing, the witnessing of an on board 
burning of a shipmate named EM2 [redacted] in August or September 
of 1986, a 1985 incident where he had to run to stop from 
falling between the two ship when the USS KING hit another 
ship, and his assessment of the overall stress associated 
with performing his duties of tracking boats and controlling 
airplanes in the area of the USS KING.  The veteran provided 
sworn testimony recounting a variation of these incidents 
during the Board Hearing in September 2001.

Further, while the RO did undertake efforts to obtain a copy 
of the ship logs of the USS KING, for the period from August 
to September 1986; and while the RO did furnish the veteran a 
Statement of the Case, in January 2000, informing him that it 
had not received a reply from the Naval Historical Center at 
the Washington Navy, it is well to observe that the recently 
enacted law and its implementing regulations require that 
efforts by the Board (and the RO) to obtain such Federal 
department records shall continue "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain such records 
would be futile."  38 U.S.C.A. § 5103A(3) (West Supp. 2001); 
66 Fed. Reg. 45620, 45631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)).  As additional action by the RO 
may be helpful in either obtaining the Federal department 
records, or documented information that the requested records 
cannot be obtained, the Board determines that further 
development is warranted.

Lastly, the claims file shows that the veteran received a 
favorable decision from the Social Security Administration 
(SSA) in March 2000, and that he has been found to be 
disabled due in part to his post traumatic stress disorder.  
A review of the record discloses that the records from the 
SSA are not on file.  In order to assure that the VA has 
properly discharged its duty to assist to the veteran, it is 
imperative that all of the medical record that were used to 
support the SSA's decision be obtained.

Although the Board regrets further delay, the Board is of the 
opinion that additional development is warranted.  Pursuant 
to recently enacted legislation, the VA must make 
"reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary."  
38 U.S.C. § 5103A (as amended).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him any time including 
following service for PTSD.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain the identified records, it should 
follow the procedure under the Veterans 
Claims Assistance Act and the 
regulations. 

2.  The RO should obtain from the Social 
Security Administration a copy of the 
medical records relied upon in its March 
2000 decision.  If the RO is unable to 
obtain the identified records, it should 
follow the procedure under the Veterans 
Claims Assistance Act and the 
regulations.

3.  The RO should request from the Naval 
Historical Center, Washington Navy Yard, 
Washington , D.C., (or equivalent) copies 
of the ship logs of the USS KING for the 
period from August to September 1986.  
All information obtain should be 
associated with the claims file.  If the 
RO is unable to obtain the identified 
records, it should follow the procedure 
under the Veterans Claims Assistance Act 
and the regulations.

4.  If the RO is unable to corroborate 
the alleged in-service stressful events, 
the RO should inform the veteran of the 
results of the requests for information 
about the stressors.

5.  If the information from the Naval 
Historical Center, Washington Navy Yard, 
Washington , D.C., (or equivalent) 
confirms any of the veteran's alleged in-
service stresssors, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the diagnosis of 
any psychiatric disorder that is present.  
The RO should instruct the examiner that 
only the events (stressful or traumatic) 
that have been verified by the record may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptomatology, and 
whether the diagnostic criteria to 
support a PTSD diagnosis have been met.

In this regard, the examiner's attention 
is directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiner should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have, and have not, been satisfied 
and provide a detailed description and 
discussion of the relevant findings that 
satisfy the criteria.  The examiner also 
should specify: (1) whether the stressful 
events that are established by the record 
were sufficient to produce PTSD; and (2) 
whether there is a link between any 
current symptomatology and one or more of 
the in-service stressful events found to 
be established by the record and found to 
be sufficient to support a diagnosis of 
PTSD by the examiner.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
entire claims folder and a separate copy 
of this remand should be made available 
to the psychiatrist for review in 
conjunction with the examination in this 
case.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107 and the 
implementing regulations are fully 
complied with and satisfied.

8.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




